NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 30, 2020*
                                Decided June 30, 2020

                                        Before

                        JOEL M. FLAUM, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        AMY C. BARRETT, Circuit Judge


No. 19‐3195

MICHAEL F. REESE, SR.,                         Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 18‐CV‐1041

KRONES, INC.,                                  William E. Duffin,
    Defendant‐Appellee.                        Magistrate Judge.


                                      ORDER

       Michael Reese sued his former employer, Krones, Inc., for failing to reasonably
accommodate his disability under the Americans with Disabilities Act, 42 U.S.C.
§ 12112(b)(5)(A). The district court granted Krones’s motion for summary judgment
after concluding that Reese had not timely raised a reasonable accommodation claim in




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19‐3195                                                                         Page 2

the administrative proceedings that preceded the litigation. Because we agree with the
district court that Reese failed to administratively exhaust his claim, we affirm.

       Reese worked for Krones, a manufacturer, on its maintenance support staff, a job
that required him to carry heavy objects, use heavy machinery, and spend most of his
day standing and walking. After seven years with the company, Reese dual‐filed a
discrimination charge with the Equal Employment Opportunity Commission and the
Wisconsin Department of Workforce Development Equal Rights Division, contending
that Krones was discriminating against him on the basis of his age and disability. Reese,
who in late 2015 had torn two tendons in his right ankle, alleged that his supervisors
had disciplined him on several occasions because he worked too slowly as a result of
his depression and ankle injury. In June 2017, while the Equal Rights Division was
investigating the charge, Reese sent the investigator a follow‐up letter detailing
additional instances of alleged discrimination, including his supervisor’s refusal to
provide him a motorized cart. The investigator ultimately concluded that there was no
probable cause to believe that that Krones had discriminated against Reese.

        Reese appealed to an administrative law judge and, in the process, relayed that
he also wanted to pursue a claim that Krones failed to reasonably accommodate his
ankle injury. On December 15, 2017, Reese filed a proposed amended charge, alleging
that, at some point in 2015, Krones had denied his requests for a motorized cart and to
replace warped flooring on a bucket lift he operated. The ALJ rejected these allegations
because the alleged misconduct occurred more than 300 days before the amended
charge. Reese then voluntarily withdrew his administrative appeal. The EEOC assumed
jurisdiction over the charge and later issued a right‐to‐sue letter.

       Reese then sued Krones in federal court for failure to reasonably accommodate
his disability; he did not allege discrimination based on his age or disability. During the
proceedings, the parties clarified that Reese had requested the motorized cart in July
2016 and the bucket lift repairs in January 2017, not, as Reese had stated in his amended
charge, in 2015.

         In a motion for summary judgment, Krones argued that Reese had not
administratively exhausted his reasonable accommodation claim, and the district court
agreed. The court explained that Reese’s original charge alleged only discrimination
(i.e., disparate treatment) because of his age and disability, claims that were distinct
from a failure to provide reasonable accommodations. See Riley v. City of Kokomo, 909
F.3d 182, 190 (7th Cir. 2018). Further, Reese’s allegations in his amended charge about
Krones’s failures to accommodate him were not timely because the alleged conduct did
No. 19‐3195                                                                          Page 3

not occur within the 300 days preceding the amended charge. The court rejected Reese’s
argument that his follow‐up letter to the Equal Rights Division investigator was a
timely exhaustion of remedies because, the court explained, outside documents cannot
be used to add new allegations to a charge, they can only “clarify or amplify” existing
allegations. See Andonissamy v. Hewlett‐Packard Co., 547 F.3d 841, 851–52 (7th Cir. 2008).

        On appeal, we first acknowledge Krones’s request to strike Reese’s brief for
failure to comply with Federal Rule of Civil Procedure 28. We agree that Reese’s
opening brief fails to acknowledge the district court’s reasons for granting summary
judgment, much less make the case that he administratively exhausted a reasonable
accommodation claim. See FED. R. APP. P. 28(a)(8). “[A]n appellate brief that does not
even try to engage the reasons the appellant lost has no prospect of success.” Klein v.
O’Brien, 884 F.3d 754, 757 (7th Cir. 2018). Reese responds to the exhaustion issue in his
reply brief, but arguments made for the first time in a reply brief are waived. See Wonsey
v. City of Chicago, 940 F.3d 394, 398 (7th Cir. 2019). Nonetheless, mindful of Reese’s
pro se status, we explain why the district court correctly entered summary judgment.
See Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017).

       Administrative exhaustion is a prerequisite to bringing a claim under the
Americans with Disabilities Act. See 42 U.S.C. § 12117(a) (incorporating exhaustion
requirement of § 2000e‐5(e)(1)). Reese’s original charge did not accuse Krones of a
failure to reasonably accommodate his disability or mention the two examples he
would later cite. And he could not add that claim in his later letter to the investigator
because, as the district court correctly explained, the claim did not “relate[] to or grow[]
out of the subject matter of the original charge.” Andonissamy, 547 F.3d at 851 (quoting
29 C.F.R. § 1601.12(b)).

        Even if Reese could add a new claim by way of a letter, however, his reasonable
accommodation claim still would not have been timely. Reese was required to file an
administrative complaint within 300 days of the challenged conduct. See 42 U.S.C.
§ 2000e–5(e)(1); WIS. STAT. § 111.39(1). Krones denied Reese’s request for a motorized
cart in July 2016, but he did not send his letter to the investigator until June 2017—too
late for bringing a reasonable accommodation claim based on that incident. Further,
although Krones refused to fix the bucket lift in January 2017, Reese did not mention
that incident until he filed his amended charge on December 15, 2017, more than 300
days later. Because Reese did not timely exhaust the reasonable accommodation claim,
the district court correctly entered summary judgment for Krones.

                                                                                AFFIRMED